Citation Nr: 0607734	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  95-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of degenerative disc disease of the thoracic 
spine, evaluated as 10 percent disabling. 

2.  Entitlement to service connection for spinal stenosis and 
degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for spinal stenosis and 
degenerative disc disease of the cervical spine.



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1981.  

This matter initially came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1995, by the St. Petersburg, Florida, Regional Office (RO).  
In July 1998, the veteran presented testimony at a video 
hearing before a Decision Review Officer (DRO) at the RO.  A 
transcript of that hearing is of record.  In April 2000, the 
Board remanded the case to the RO for further evidentiary 
development.  

In December 2001, the Board issued a decision denying the 
claims of entitlement to service connection for spinal 
stenosis and degenerative disc disease of the lumbar spine 
and the cervical spine.  The veteran appealed this matter to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2002 Joint Motion for Remand of BVA 
Decision on Appeal (Joint Motion), the parties asked that the 
Board's December 2001 decision be vacated and the matter be 
remanded to the Board for readjudication and disposition 
consistent with the Joint Motion.  On January 3, 2003, the 
Court granted the Joint Motion and vacated the December 2001 
decision, remanding the case to the Board for readjudication 
and disposition consistent with that motion.  

In June 2003, the Board remanded the case to the RO for 
further evidentiary and procedural development consistent 
with the Joint Motion and the Court's Order.  Following the 
requested development, a supplemental statement of the case 
(SSOC) was issued in September 2005.  

The Board also notes that, in a rating action of September 
2005, the RO granted service connection for degenerative disc 
disease of the thoracic spine; an evaluation of 10 percent 
was assigned, effective June 13, 1994.  Subsequently, in 
October 2005, the veteran submitted a notice of disagreement 
(NOD) with the disability rating assigned.  However, a review 
of the record shows that the RO has not issued a statement of 
the case (SOC) with regard to the claim for a higher rating 
for degenerative disc disease of the thoracic spine.  So, for 
the reasons discussed below, this issue must be remanded to 
the RO as opposed to merely referred there.  See Manlincon v. 
West, 12 Vet. App. 328 (1999).  Unfortunately, as will be 
explained in the REMAND section following the decision, the 
issue of entitlement to service connection for spinal 
stenosis and degenerative disc disease of the lumbar spine 
must be remanded as well.  


FINDING OF FACT

Chronic cervical arthritis was manifested during service.  


CONCLUSION OF LAW

Cervical degenerative disease was incurred in peacetime 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303(b), 3.304, 
3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  An additional letter was issued in 
August 2003.  That letter informed the veteran of the 
evidence required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in July 1995, 
July 2000, and September 2003.  The available medical 
evidence is sufficient for an adequate determination of the 
veteran's claims.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  


II.  Factual background.

The record indicates that the veteran entered active duty in 
April 1955.  The veteran was seen in a clinic in June 1973 
for complaints of lumbar and flank tenderness.  He was again 
seen in July 1973, at which time he reported that he still 
had back pain; he noted that the back pain was located higher 
on his spine, in the T6 through T8 area.  The assessment was 
chronic back pain.  By the end of July, the back pain was 
noted to be resolving and under control.  In August 1973, an 
x-ray of the spine revealed unilateral sacralization; 
otherwise, the spine was normal.  In December 1974, it was 
noted that the veteran had had recurrent back pain for one 
year.  It was noted that the back pain was in the upper back.  
The impression was chronic back pain.  In September 1977, the 
veteran again complained of having back pain.  

In November 1977, the veteran was afforded a periodic 
examination which yielded normal findings with regard to the 
spine.  No abnormalities of the musculoskeletal or 
neurological symptoms were noted.  It was recorded that the 
veteran complained of occasional backache.  

In July 1978, the veteran complained of having pain in the 
right side of his back for the past 2 days.  The examiner 
noted that there was slight, deep tenderness of the right 
paravertebral region of the lumbar spine.  The diagnosis was 
musculoskeletal spasm.  In August 1978 (or 1979 based on the 
date on the bottom of the page), it was noted that the 
veteran had mild degenerative joint disease of the thoracic 
spine over T7 through T10.  In addition, it was noted that 
there was some paraspinal tenderness and rhomboidal 
tenderness.  Physical examination resulted in a diagnosis of 
thoracic degenerative joint disease with middle trapezius 
pain.  

In February 1979, he was treated for right middle back pain.  
In December 1979, he was treated for intermittent dorsal back 
pain.  It was noted that there was no known trauma and that 
the pain was primarily in the rhomboids.  The veteran was 
given back exercises.  The veteran continued to be treated 
for middle back pain and upper back pain during December and 
January 1979.  

In January 1980, it was noted that the veteran had been 
getting some discomfort in the cervical paraspinous muscles, 
but there was no limitation of motion or nerve root pain.  
Pain was primarily at the supra medial border of the scapula 
without crepitus.  The veteran demonstrated normal range of 
motion.  X-rays revealed minimal arthritis of the dorsal 
spine and minimal arthritis of the cervical spine.  The 
radiographic report noted that the examination was negative.  
In February 1980, the veteran underwent a bone scan which 
yielded normal findings.  

In June 1980, the veteran was again treated for recurrent 
back pain which was localized on the right side.  By the end 
of June 1980, it was noted that the low back pain was 
resolving, but that the veteran continued to have pain in the 
area of the thoracic spine to the lumbar spine.  X-rays of 
the lumbosacral spine, dated in July 1980, revealed a defect 
of the right wing of the sacrum which appeared to be 
congenital in origin and not to be secondary to old trauma.  
The lumbosacral bodies otherwise appeared normal.  The 
posterior elements and disc spaces appeared normal.  On the 
occasion of his retirement examination in December 1980, it 
was noted that the veteran had possible early ankylosing 
spondylitis of the spine.  

In January 1981, it was noted that the veteran might have 
early ankylosing spondylitis, but that x-rays of the thoracic 
and lumbar spine were negative so far.  It was also noted 
that the veteran had mild decreased chest expansion and mild 
decreased lumbar spine motion, but otherwise, his examination 
was normal.  In March 1981, it was noted that a 
rheumatological evaluation also revealed possible early 
ankylosing spondylitis.  

On the occasion of his initial VA examination in June 1981, 
the veteran reported having a backache.  The examiner noted 
that there was a question as to whether the veteran had 
ankylosing spondylitis and degenerative joint disease of the 
thoracic spine.  However, physical examination of the spine 
did not reveal any abnormalities and x-rays of the thoracic 
spine, lumbar spine, and cervical spine were all normal.  The 
examiner concluded that there was insufficient clinical 
evidence to warrant a diagnosis of chronic pathology of the 
cervical spine or residuals thereof; that there was 
insufficient clinical evidence to warrant a diagnosis of 
chronic pathology of the thoracic spine or residuals thereof; 
and that there was insufficient clinical evidence to warrant 
a diagnosis of chronic pathology of the lumbar spine or 
residuals thereof.  

By a rating action of July 1981, the RO denied the veteran's 
claim for service connection for a back disorder.  He did not 
appeal that determination within one year of the notification 
thereof in August 1981.  The record is devoid of any medical 
records during the period from 1981 through 1994, at which 
time the veteran filed a request to reopen his claim for 
service connection for a back disorder.  

The veteran underwent a magnetic resonance imaging (MRI) of 
the lumbar spine in June 1994 which revealed severe 
spondylosis of L4 and L5 with degenerative arthritic changes 
of the lower facet joints.  In addition, there was 
degenerative L3 and L4 disease.  In July 1994, another MRI 
was preformed which revealed degenerative disc disease 
involving L3-L4 and L4-L5 with broad based bulging disc 
without focal protrusion at L3-L4. The most severe 
degenerative changes were at L4-L5 with focal central and 
slightly right paracentral disc protrusion and spinal 
stenosis at L4-L5.  In August 1994, it was noted that the 
veteran had poly-level stenosis (lumbosacral spinal stenosis 
and probable cervical stenosis) and congenital segmentation 
disorder with 6 lumbar vertebra.  Further MRI testing was 
performed in September 1994 which revealed osteoarthritis of 
the lower cervical spine; severe spondylitic changes at C5-C6 
and C6-C7 and extradural defect of right T1-T2; and mild 
spondylitic change at C3-C4 and C4-C5.  

The veteran was evaluated in November 1994 at Fitzsimmons 
Army Medical Center. This evaluation revealed severe 
myofascial pain syndrome throughout with probable element of 
symptomatic lumbar stenosis.  Later that month, it was again 
determined that the veteran had cervical and lumbosacral 
spinal stenosis.  

The veteran was afforded a VA compensation examination in 
July 1995, at which time he reported that he had had back 
pain since service in the 1970's.  A review of the recent x-
ray evidence and MRI testing along with a physical 
examination resulted in diagnoses of degenerative disc 
disease of the cervical spine with spondylitic changes of C5-
C6, C6-C7, C3- C4, an C4-C5, with multi level radiculopathy, 
right and left upper extremities, limited motion, and neck 
pain; degenerative joint disease of the lumbosacral spine, 
spondylosis of L4-L5, degenerative changes of the facet 
joints, canal stenosis, limited motion, and back pain.  

In a medical summary, dated in November 1995, a Chief of 
physical medicine and rehabilitation service at the 
Department of the Army noted that the veteran had spinal 
stenosis with multi-level neurologic impairment in the 
cervical and lumbar spine with weakness especially in the 
right upper and lower extremities.  

Of record is a copy of a Social Security Administration (SSA) 
decision, dated in March 1996, indicating that the veteran 
had been granted disability benefits based in part of his 
spine disabilities.  

Received in February 1997 VA outpatient records, dated from 
October 1996 to February 1997, which show that the veteran 
received treatment for several disabilities.  A February 1997 
progress note reflects a diagnosis of degenerative joint 
disease.  

In a statement dated in September 1997, Dr. Robert G. 
Ellison, Jr., noted that the veteran had been diagnosed as 
having spinal stenosis.  In November 1997, an MRI of the 
cervical spine revealed degenerative changes of the cervical 
spine.  

In March 1998, the veteran was seen at the Methodist Medical 
Center for a complete myelogram and post-myelographic 
computerized tomography (CT) of the cervical and lumbar 
spine. The cervical myelogram plus myelographic CT of the 
cervical spine revealed narrowing of the neural foramen 
bilaterally at the levels of C3-C4, C4-C5, C5-C6, and C6-C7, 
secondary to hypertrophy of the uncovertebral joints.  No 
central spinal canal stenosis was seen.  There was mild 
anterior osteophytic spurs of the lower cervical spine. No 
focal disc herniation was demonstrated.  The lumbar myelogram 
plus myelographic CT of the lumbar spine revealed 
degenerative and soft tissue central and subarticular canal 
stenosis at the level of L3-L4 and L4-L5 secondary to 
diffusely bulging disc as well as hypertrophy and 
degenerative change of the facets.  There was mild facet 
arthropathy of L5, but no significant stenosis was seen.  
There was mild bulging disc at the level of L2-L3. No focal 
disc herniation was demonstrated.  It was noted that the most 
significant finding was the presence of central and 
subarticular canal stenosis at the levels of L3-L4 and L4-L5 
as described, secondary to a diffusely bulging disc and 
hypertrophy of the facets.  

In July 1998, the veteran was afforded a personal hearing via 
video conference before the RO.  At that time, the veteran 
testified that he began having problems with his back in the 
mid-1970's and was diagnosed as having arthritis.  He stated 
that his back problem was becoming severe which was the 
reason he retired from service.  After he retired, the 
veteran related that a little stress seemed to have been 
taken off of his back and that he did not have severe back 
problems until April 1994.  Thereafter, he reported that he 
was diagnosed as having spinal stenosis.  

In April 1999, the veteran was admitted to a medical facility 
for treatment unrelated to his back problems, but it was 
noted that he had a history of spinal stenosis and was given 
medication for his back pain.  

The veteran was afforded a VA compensation examination in 
July 2000, at which time he reported problems with chronic 
spine pain.  Following a physical examination of the veteran, 
and review of the medical records, the examiner opined that 
there was no evidence that the veteran's current lumbar and 
cervical spine disorders are causally related to the thoracic 
spine arthritis during service.  He stated that thoracic 
spine arthritis normally causes arthritis in the cervical and 
lumbar spines.  

The veteran was afforded a VA compensation examination in 
September 2003, at which time he described problems of pain 
mainly in the thoracic area during service; he noted that he 
intermittently developed pain in the lower back in 1973.  The 
veteran indicated that he had had development of more pain in 
the lower back with spasm ever since he left military 
service.  It was noted that MRI of the lumbosacral spine and 
the cervical spine, since he left the service, revealed 
spinal stenosis in those two areas.  The examiner noted that 
an MRI of the spine, performed in September 1998, revealed 
widespread degenerative changes in the cervical spine area 
with evidence of some spinal stenosis at the C4-C5 level; the 
degenerative changes extended to C6-C7 level with spinal 
stenosis.  The lumbar spine showed changes, particularly at 
the L2-L3 level, at the L3-L4 level, and the L4-L5 level 
which revealed diffuse annular disc bulges and facet 
hypertrophy giving him evidence of spinal stenosis.  The 
pertinent diagnoses were lumbar diffuse degenerative disc 
disease, with spinal stenosis; and cervical widespread 
diffuse degenerative disc disease with spinal stenosis.  

The examiner stated that the veteran had a history while in 
the military service of thoracic degenerative changes in the 
thoracic spine, but accompanying clinical symptoms of pain, 
basically in the mid thoracic area.  The examiner noted that 
the fact that the veteran had degenerative disc disease of 
the thoracic spine does not mean that, that spread 
necessarily to the lumbar and cervical spine areas.  He 
explained that these can be separate entities; however, he 
noted that people who are prone to degenerative disc disease 
often have them more than one area of the spine, and 
sometimes include the entire spine.  The examiner stated that 
he felt that it was less likely than not that the veteran's 
lumbar and cervical spinal stenosis with diffuse degenerative 
changes were secondary to the entity that he was treated for 
in military service, which was thoracic degenerative disc 
disease.  The examiner further opined that the lumbar and 
cervical conditions were due to degenerative changes with age 
and they, in that sense, are separate entities from the 
thoracic degenerative changes.  

Received in December 2004 and April 2005 were VA outpatient 
treatment reports, dated from June 2003 through February 
2005, which show that the veteran continues to receive 
clinical evaluation and treatment for several disabilities, 
including degenerative joint disease.  


III.  Legal Analysis-Service connection.

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran does not 
assert that his cervical and/or lumbar spine was injured 
during combat service.  Thus, 38 U.S.C.A. § 1154(b) is not 
for application.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and arthritis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service. 
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

The veteran reports that his current cervical spine disorder 
is related to service.  We agree.  Significantly, the Board 
has been presented with a variety of findings regarding the 
cervical spine.  Furthermore, the medical opinions are not a 
model of clarity.  In fact, the Board notes that in the June 
2003 Board remand, the AOJ was specifically requested to 
obtain a VA opinion regarding the relationship, if any, 
between the current cervical spine disorder and any symptoms 
manifested in service.  The September 2003 VA opinion 
obtained is ambiguous as to etiology of the currently 
diagnosed degenerative disc disease with spinal stenosis of 
the cervical spine.  Regardless, the record does establish 
that there are degenerative changes of the cervical spine at 
this time.  In addition, during service, an X-ray examination 
of the cervical spine was interpreted as showing minimal 
arthritis of the cervical spine.  Arthritis is a chronic 
disease process.  38 U.S.C.A. § 1101 (Wet 2002).  

Against this background, there is negative evidence.  The 
Board notes that, in June 1981, a VA examiner concluded that 
there was no pathology of the lumbar, cervical or thoracic 
spine.  However, history established that such opinion was 
not correct; in fact, in September 2005, the RO granted 
service connection for the thoracic spine.  The September 
2003 opinion has a better rationale, but does not address 
whether there was a relationship between the current cervical 
spine findings and the report of minimal arthritis by X-ray 
during service.  Furthermore, that same opinion when 
addressing disc disease does not cure the confusion opinion 
of July 2000 that addressed arthritis.  

The Board is presented with a wealth of confusing and 
conflicting opinions regarding the presence of disease 
process and the relationship between in-service findings and 
current disability involving the cervical spine.  Under the 
circumstances of this case, the law shall control.  The law 
provides that arthritis is a chronic disease.  38 U.S.C.A. 
§ 1101.  For the showing of chronic disease in service there 
is a requirement of a combination of manifestations 
sufficient to identify the disease entity.  When the disease 
entity is established, there is no requirement of evidentiary 
showing of continuity. 38 C.F.R. § 3.303(b).  As such, the 
inservice X-ray interpretation of arthritis of the cervical 
spine was sufficient to establish a chronic disease process, 
and the recent evidence is sufficient to establish current 
disability.  Therefore, service connection for cervical 
degenerative changes is warranted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for spinal stenosis and degenerative disc 
disease of the cervical spine is granted.  


REMAND

I.  Service connection for spinal stenosis and degenerative 
disc disease of the lumbar spine.

In January 1979, the veteran reported low back and shoulder 
pain of one week's duration.  Physical examination was 
negative except for slight muscle spasm.  The impression was 
low back pain.  In June 1980, the veteran was again treated 
for recurrent back pain which was localized on the right 
side.  By the end of June 1980, it was noted that the low 
back pain was resolving, but that the veteran continued to 
have pain in the area of the thoracic spine to the lumbar 
spine.  X-rays of the lumbosacral spine, dated in July 1980, 
revealed a defect of the right wing of the sacrum which 
appeared to be congenital in origin and not to be secondary 
to old trauma.  The lumbosacral bodies otherwise appeared 
normal.  The posterior elements and disc spaces appeared 
normal.  On the occasion of his retirement examination in 
December 1980, it was noted that the veteran had possible 
early ankylosing spondylitis of the spine.  In January 1981, 
it was noted that the veteran might have early ankylosing 
spondylitis, but that x-rays of the thoracic and lumbar spine 
were negative so far.  In March 1981, it was noted that a 
rheumatological evaluation also revealed possible early 
ankylosing spondylitis.  

Post service medical records show that the veteran continued 
to receive treatment for low back pain.  While a VA 
examination in June 1981 produced insufficient clinical 
evidence to warrant a diagnosis of chronic pathology of the 
lumber spine or residuals thereof, an MRI in June 1994 
revealed severe degenerative changes at L4-L5 with focal 
central and slightly right paracentral disc protrusion and 
spinal stenosis at L4-L5.  Following a VA examination in July 
2000, the veteran was diagnosed with lumbar degenerative 
joint disease.  At that time, the examiner stated that 
thoracic spine arthritis normally causes arthritis in the 
lumbar spine; however, he also noted that there was no 
evidence that the veteran's lumbar spine disorder was 
causally related to the thoracic spine disorder.  As that 
opinion failed to discuss the relationship between any 
current lumbar spine disorder and service, the case was 
remanded to the RO for such an opinion.  However, following a 
VA examination in September 2003, the VA examiner concluded 
that it is less likely than not that the veteran's lumbar 
spinal stenosis with diffuse degenerative changes was 
secondary to the entity for which he was treated in service, 
namely thoracic degenerative disc disease.  The examiner 
failed to provide an opinion regarding the relationship 
between the current lumbar spine disorder and inservice 
symptomatology involving the lumbar spine.  

In light of the seeming inconsistency in the July 2000 VA 
examiner's statements, which otherwise renders the examiner's 
opinion ambiguous, and the incomplete opinion offered by the 
VA examiner in September 2003, the Board concludes that 
additional medical opinion should be obtained.  The Court has 
held that when the Board believes the medical evidence of 
record is insufficient it may supplement the record by 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

II.  Entitlement to a higher evaluation for degenerative disc 
disease of the thoracic spine.

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a NOD and completed by a 
substantive appeal after a SOC is furnished to the veteran.  
In essence, the following sequence is required: there must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.  

As noted above, in the September 2005 rating action, the RO 
granted service connection for degenerative disc disease of 
the thoracic spine, and assigned a 10 percent disability 
rating, effective June 13, 1994.  Received in October 2005 
was a statement from the veteran, wherein he expressed 
disagreement with the rating assigned to the service-
connected thoracic spine disorder.  The Board notes that a 
statement of the case addressing the matter of entitlement to 
a higher rating for the service-connected thoracic spine 
disorder has not yet been issued.  Therefore, a remand for 
this action is necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:

1.  The RO must issue the veteran an SOC 
concerning the issue of his entitlement 
to a rating in excess of 10 percent for 
degenerative disc disease of the thoracic 
spine and advise him that he still needs 
to submit a timely substantive appeal (VA 
Form 9 or equivalent statement) to 
perfect an appeal to the Board concerning 
that issue.  If, and only if, he perfects 
an appeal concerning this additional 
issue should it be returned to the Board.  

2.  The veteran should be scheduled for a 
VA examination by a rheumatologist, in 
order to determine the nature and 
etiology of any lumbar spine disorder.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  All tests and studies 
deemed warranted by the examiner should 
be performed, and all clinical findings 
should be reported in detail.  Based on a 
review of the entire claims folder, 
including service medical records, and 
examination of the veteran the examiner 
is asked to provide an opinion to the 
following questions: (i) Is there any 
relationship between the veteran's 
current lumbar spine disorders, including 
degenerative disc disease, and his 
inservice symptomatology; (ii) Is there 
any relationship between the veteran's 
current lumbar spine disorder(s) and his 
service-connected arthritis of the 
thoracic spine and/or cervical spine; if 
not, (iii) Is there any relationship 
between the current lumbar spine disorder 
and any other cervical spine and/or 
thoracic spine disorder.  The examiner is 
also asked to provide an opinion as to 
whether the veteran has ankylosing 
spondylitis (a rheumatological evaluation 
in service, in March 1981, revealed 
possible early ankylosing spondylitis).  
The examiner should provide complete 
rationale for each opinion expressed and 
conclusion reached.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord him due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


